DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	This office action is in response to amendments filed on 12/01/2020. Claims 1-3 and 5-18 have been amended. Claims 1-20 are pending.
	The amendments have overcome the 35 U.S.C. 112(b) rejections, which are therefore withdrawn.

Response to Arguments
	Applicant’s arguments have been fully considered and are persuasive in view of the Examiner’s Amendment. These rejections are withdrawn.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a telephone interview with Daniel Tate (Reg. no. 60,870) on 3/4/2021.

IN THE CLAIMS:
Please amend claims 1, 14, and 18.
1.	(Currently Amended) A method, comprising:
	determining that error-correcting code functionality detected a first number of erroneous bits within a memory device, wherein the error-correcting code functionality can correct fewer than the first number of erroneous bits;
	evaluating bits within the memory device to identify a first subset of bits within the memory device as a set of candidate bits, wherein a second subset of bits within the memory device are non-candidate bits; 
	generating a first combination of candidate bits from the set of candidate bits;
	generating a second combination of candidate bits from the set of candidate bits;
	inverting candidate bits within the first combination of candidate bits to create a first combination of inverted candidate bits;
	inverting candidate bits within the second combination of candidate bits to create a second combination of inverted candidate bits;
	determining whether the error-correcting code functionality returns a non-error state where no error correction is performed for the first combination of inverted candidate bits; 
	determining whether the error-correcting code functionality returns the non-error state for the second combination of inverted candidate bits; and
	if the error-correcting code functionality returns the non-error state for the first combination of inverted candidate bits but not the second combination of inverted , within the memory device, the first combination of inverted candidate bits but not the second combination of inverted candidate bits.

14.	(Currently Amended) A non-transitory machine readable medium comprising instructions, which when executed by a machine, cause the machine to:
	determine that error-correcting code functionality detected a first number of erroneous bits within a memory device, wherein the error-correcting code functionality can correct fewer than the first number of erroneous bits;
	evaluate bits within the memory device to identify a first subset of bits within the memory device as candidate bits, wherein a second subset of bits within the memory device are non-candidate bits;
	evaluate the candidate bits to determine whether the error-correcting code functionality returns a non-error state where no error correction is performed based upon one or more combinations of candidate bits being inverted; 
	if the error-correcting code functionality returns the non-error state for one combination of the one or more combinations of candidate bits being inverted, then correcting, within the memory device, the one combination of the one or more combinations of candidate bits; and
if the error-correcting code functionality returns the non-error state for more than one combination of the one or more combinations of candidate bits being inverted, then identifying a new subset of bits within the memory device as new candidate bits, wherein the new subset of bits comprises fewer bits than the first subset of bits.


	determine that error-correcting code functionality detected a first set of erroneous bits within a memory device;
	evaluate bits within the memory device to identify a first subset of bits within the memory device as candidate bits, wherein a second subset of bits within the memory device are non-candidate bits;
	evaluate the candidate bits to determine whether the error-correcting code functionality returns a non-error state where no error correction is performed based upon one or more combinations of candidate bits being inverted; 
if the error-correcting code functionality returns the non-error state for one combination of the one or more combinations of candidate bits being inverted, then correcting, within the memory device, the one combination of the one or more combinations of candidate bits; and
if the error-correcting code functionality returns the non-error state for more than one combination of the one or more combinations of candidate bits being inverted, then identifying a new subset of bits within the memory device as new candidate bits, wherein the new subset of bits comprises fewer bits than the first subset of bits

.


Allowable Subject Matter
	The following is an examiner’s statement for reason of allowance:
	The closest prior art of record:
Kondo et al. (20080133999) discloses a bit inversion unit 26 inverts the bits output from the LDPC decoding unit 23 on the basis of the candidates of the bits with low reliability and the order output from the error bit position estimating unit 25, and outputs the result to an error correcting unit 27.  This error correcting unit 27 subjects the input received bit sequence to an error correction based on an error correcting code such as an RS code or a BCH code.  When a correction can be made as a result of the error correction, the received bit sequence after the correction is supplied to the demodulation unit 20 as an output of the decoding unit 19 and, when it is judged that the error correction is not impossible (NO), the decoding unit 19 supplies the received bit sequence error-corrected in the error correcting unit 27 to the demodulation unit 20, such that the processing is finished.
However, with respect to independent claim 1, the prior arts of record does not explicitly disclose or fairly suggest, either individually or in combination, the limitations “generating a first combination of candidate bits from the set of candidate bits; generating a second combination of candidate bits from the set of candidate bits;  inverting candidate bits within the first combination of candidate bits to create a first combination of inverted candidate bits; inverting candidate bits within the second combination of candidate bits to create a second combination of inverted candidate bits; determining whether the error-correcting code functionality returns a non- error 

The corresponding dependent claims further limit the independent claims and thus, also contain allowable subject matter by virtue of their dependency. Hence, claims 1-20 are allowable over the prior arts of record.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Steiner et al. (20120005560, pub. Jan. 5, 2012) discloses decoders may generate a plurality of "hypotheses" of potential error correction candidates from which to choose.  The plurality of hypotheses may represent different combinations of potential error corrections and may be used for, for example, intersections decoding (using a hard decoder) or soft decoding.  A hard decoder may define each bit to have an exact and definite value, for example, either a one or a zero.  However, when the number of errors exceeds the component code capability for correcting those errors, intersections decoding may generate a plurality of hypotheses or "candidates" to correct the excess errors and test such hypotheses using the associated intersection bits of the encoded data.




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAZZAD HOSSAIN whose telephone number is (571)272-9841.  The examiner can normally be reached on MON-FRI 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111